_[jMcKAY, J.,
Dissents with Reasons.
I respectfully dissent from the majority opinion in this matter. I would affirm the ruling of the district court. In State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672, the Louisiana Supreme Court set guidelines for when and under what circumstances courts should exercise their discretion under State v. Dorthey, 623 So.2d 1276, to declare excessive a minimum sentence mandated by La. R.S. 15:529.1.
In the instant matter the district court clearly found that this particular defendant met the necessary criteria for the downward departure from the mandatory sentence. He clearly articulated ■ her exceptional circumstances and unusual circumstances included that she was drug free, employed, an exemplary probationer and mother of six children. I find nothing in the trial court’s judgment, which runs contravene to our Louisiana Supreme Court holding in State v. Lindsey, 99-3256 (La.10/17/00), 770 So.2d 339 and within the guidelines of Dorthey and its proge-nies. I would affirm the district court and deny the State’s writ.